By the Cotjet.
The plaintiff in error was indicted for burglary of a barn, under section 6835 of the Revised Statutes.
On the trial the proof showed, that the building, which had been broken and entered, had been erected by its owner on his farip, for a dwelling-house, but had never been occupied or used as such; that its owner had for several years, and ever since its erection, used it to store wheat after it was threshed, and corn after it was husked, such grain being the products of the farm on which the building'was erected.
Held: That this building was a bourn within the meaning of said section. Ratekin v. State, 26 Ohio St. 420, followed and approved.

Judgment affirmed.